Citation Nr: 1119593	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for Scheuermann's disease, Schmorl's nodes, and degenerative disc/joint disease of the thoracic spine (thoracic spine disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which initially granted service connection for the Veteran's thoracic spine disability and evaluated it as 40 percent disabling, effective March 9, 2001.  The Veteran filed a timely notice of disagreement (NOD) asserting that he disagreed with the evaluation of his thoracic spine disability.  A supplemental statement of the case (SSOC) was issued in December 2006 and the Veteran perfected the appeal in July 2007.  In April 2008, the Veteran reasserted that his thoracic spine disorder should be evaluated in excess of 40 percent.  In a December 2008 rating decision, the RO denied the Veteran's request finding that the Veteran's current 40 percent rating was sufficient for his thoracic spine. However, in that same rating decision, the RO granted service connection for lumbar radiculopathy of the bilateral lower extremities and assessed these disorders as 10 percent disabling, respectively.   The Veteran filed a timely notice of disagreement as to all disability evaluations and perfected his appeal thereafter.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding has been associated with the claims file.  

During the Veteran's Board hearing, he testified that he has been pursuing service connection for his thoracic spine since the 1970s and that one of the symptoms included radiating pain into his lower extremities.  It appears that the Veteran wishes to pursue a claim of entitlement to an earlier effective date for his service-connected bilateral radiculopathy.  As such, the matter is REFERRED to the RO to determine if the Veteran is pursuing such a claim and to properly adjudicate the matter, if necessary.  

The issue of entitlement to an initial rating in excess of 40 percent for the Veteran's thoracic spine disorder is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's lumbar radiculopathy of the right lower extremity is manifest by impaired light touch and pinprick sensations.  

2.  The Veteran's lumbar radiculopathy of the left lower extremity is manifest by impaired light touch and pinprick sensations.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected lumbar radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010). 

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected lumbar radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in June 2002 satisfied the second and third elements under the duty to notify provisions.  Subsequent letters dated in March 2006 satisfied the first element under the duty to notify provisions.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claims have been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as VA and private medical records have been associated with the claims file, to the extent possible.  Records associated with the Veteran's Social Security Administration (SSA) disability benefits have also been associated with the claims.  VA's duty to assist the Veteran in obtaining relevant records has been satisfied.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded a VA spine examination in June 2008 and a peripheral nerves examination in November 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Ratings

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In December 2008, the RO granted service connection for the Veteran's lumbar radiculopathy of the bilateral lower extremities under DC 8520, and assessed a 10 percent rating, respectively.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

VA treatment records provide that the Veteran has complained of back pain and sought continued treatment for a number of years.  More recent treatment records show an onset of radiating pain.  In a March 2008 treatment note, the Veteran indicated that his low back pain had increased in intensity.  The examiner noted that there was no radiation of the pain or numbness at that time.  In a June 2008 VA spine examination, the Veteran complained that his thorolumbar pain radiated to the posterior right leg and occasionally to his neck.  A detailed motor examination showed that his extremities had active movement against full resistance.  The detailed sensory examination showed reduced sensation of the right and left extremities to pinprick and light touch.  

During a November 2008 VA peripheral nerves examination, the Veteran indicated that he had developed pain and numbness in both thighs with the right being significantly worse than the left.  The sensory function report indicated that he had decreased sensation to the light touch near the posteriolateral thigh.  The detailed reflex examination showed a decreased right ankle reflex.  He was diagnosed with bilateral lumbar radiculopathy secondary to his service-connected spine disabilities.  

A January 2009 VA treatment note indicates that the Veteran underwent a right bundle branch block.  A December 2009 treatment note reflects that there was electrodiagnostic evidence of an acute right S1 radiculopathy and L tibial nerve and/or S1 injury.  The examiner was unable to confirm radiculopathy at this location as the Veteran was unable to tolerate an EMG of the lumbar paraspinals.  

As provided above, there is evidence of abnormalities on sensory and reflex examinations of the lower extremities.  However, the reflex examination and sensory test scores showed impairment rather than the absence of vibration, light touch, and position sense responses.  Muscle tone was normal and there was no muscle atrophy.  Pedal pulses were intact bilaterally.  The symptoms thus most nearly approximate mild incomplete paralysis.

The Veteran testified to the progressive onset of radiating pain and numbness into his lower extremities.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, while the Veteran is competent and credible to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his bilateral lumbar radiculopathy falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.  

Finally, the Board has considered the rule of Hart, 21 Vet. App. 505.  The Board concludes that staged ratings, other than detailed above, are inapplicable.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ratings in excess of 10 percent are not warranted for the Veteran's lumbar radiculopathy of the bilateral lower extremities.

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's radiculopathy is adequate.  The Veteran disagrees with the rating primarily on the basis of painful residuals.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity is denied.  


REMAND

The RO initially granted service connection for the Veteran's thoracic spine disability and assigned a 40 disability rating in a June 2004 rating decision.  The Veteran disagreed with the evaluation asserting that he believed his disorder was of greater severity. 

VA treatment records dated from December 1997 show continued complaints of back pain.  A March 2008 treatment note reflects complaints of increased back pain.  The Veteran was afforded a VA examination in connection with his service connection claim in June 2008.  During the examination, the Veteran complained that he suffered from various back problems for many years.  He indicated that his pain had gotten progressively worse and at times he could not get out of bed.  The Veteran indicated that he treated his back pain with medication which made him feel groggy.  He also noted that he spent most of the day in his recliner and any increase in activity, prolonged sitting, or bending caused an increase in pain.  On examination, the Veteran's complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the thoracolumbar region with occasional pain extending to the cervical region and the posterior right leg.  No incapacitating episodes were noted but the Veteran indicated an inability to walk more than a few yards.  His posture was stooped and his gait was slow, measured, and antalgic.  There was kyphosis, lumbar flattening, and scoliosis.  His flexion of the thoracolumbar spine was from 0 to 35 degrees and his extension was from 0 to 10 degrees.  There was objective evidence of pain following repetition but no additional limitations were noted.  X-ray reports taken during his examination showed extensive chronic changes suggestive of ankylosing spondylitis and loss of height of vertebral bodies with moderate kyphosis of the thoracic spine.  The Veteran was diagnosed with Scheurmann's disease, Schmorl's nodes, degenerative joint disease, and chronic compression fractures of T12, L1 and L5.  

VA treatment records dated from June 2008 to November 2010 show continued complaints of and treatment for back pain.  A May 2009 treatment note indicates that the Veteran's back pain had worsened with him reporting pain to a 9 or 9.5 out of 10.  The Veteran indicated that he was not able to leave the house and that he had pain radiating into his right leg when he attempted to stand.  

During his October 2010 hearing, the Veteran testified that his back disability had become worse since his last examination in June 2008.  He indicated that he could no longer bend forward or backward.  Additionally, he contended that the VA examination was inadequate because an MRI was not ordered and the examiner did not indicate the full extent of the Veteran's limitations.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran is competent to testify about his symptoms relating to his thoracic spine disorder.  See Jandreau, 492 F.3d at 1377.  To the extent that the Veteran now asserts that his disorder has increased in severity since his last June 2008 examination, a new evaluation is necessary to evaluate the current severity of his thoracic spine disability.  Therefore, to the extent that the Veteran asserts his thoracic spine disorder has increased in severity since his last June 2008 VA examination, a new evaluation is necessary to evaluate its current severity.

The record indicates that the Veteran's service-connected disabilities, to include his thoracic spine and bilateral radiculopathy disorders, exacerbate his pain and discomfort and preclude him from obtaining gainful employment.  The Veteran has raised a claim of total disability rating based upon individual unemployability (TDIU).  See Robinson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curium).  In his notice of disagreement and VA Form 9 substantive appeal, the Veteran asserted that he was seeking a total disability rating and suggested that he was unemployable based on his service-connected radiculopathy and thoracic spine disability.  Therefore, in the circumstances of this case, the Board will take jurisdiction over a TDIU claim and remand it to the RO for further action.

Because this matter must be remanded, the Board takes the opportunity to supplement the claims file.  VA treatment records from the VA medical center in Lexington, Kentucky, dated to November 2010, have been obtained and associated with the claims file.  On remand, the RO should obtain any updated VA treatment records dated from November 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the VA Medical Center in Lexington, Kentucky from November 2010 to the present.  The RO should also document all efforts to obtain these treatment records.  

2 Send the Veteran an application form for a Total Disability Rating based on Individual Unemployability and assist him in developing that claim.

3 Then, schedule the Veteran for an examination to determine the extent and severity of his service-connected thoracic spine disability.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the examination report.  All tests or studies deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

Specifically, the examiner should include the ranges of motion of the Veteran's thoraco-lumbar spine as well as any ankylosis (favorable or unfavorable) of his entire thoracolumbar spine, and unfavorable ankylosis of his entire spine.  

The examiner should also discuss whether the Veteran's thoracic spine disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  The examiner is also asked to determine to what extent, if any, the Veteran's thoracic spine disability has increased in severity since his June 2008 VA examination.  

Also, the examiner is requested to provide an opinion, based on a review of the Veteran's clinical history as contained in the claims folder, as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by non-service connected disabilities.

A complete rationale for all opinions expressed must be provided.  

4 Then, readjudicate the issues on appeal.  If the Veteran's combined service-connected disability rating still does not meet the requirements for a TDIU rating under 38 C.F.R. § 4.16(a) consider whether extraschedular consideration is warranted for such a rating under 38 C.F.R. § 4.16(b).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curium).  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


